 1   BOIES SCHILLER FLEXNER LLP                   MORGAN, LEWIS & BOCKIUS LLP
     RICHARD J. POCKER (NV Bar No. 3568)          BENJAMIN P. SMITH (pro hac vice)
 2   300 South Fourth Street, Suite 800           JOHN A. POLITO (pro hac vice)
     Las Vegas, NV 89101                          SHARON R. SMITH (pro hac vice)
 3   Telephone:   702.382.7300                    One Market, Spear Street Tower
     Facsimile:   702.382.2755                    San Francisco, CA 94105
 4
     rpocker@bsfllp.com                           Telephone:    415.442.1000
 5                                                Facsimile:    415.442.1001
     BOIES SCHILLER FLEXNER LLP
                                                  benjamin.smith@morganlewis.com
     WILLIAM ISAACSON (pro hac vice)              john.polito@morganlewis.com
 6   KAREN DUNN (pro hac vice)                    sharon.smith@morganlewis.com
 7   1401 New York Avenue, NW, 11th Floor
     Washington, DC 20005                         DORIAN DALEY (pro hac vice)
 8   Telephone:   (202) 237-2727                  DEBORAH K. MILLER (pro hac vice)
     Facsimile:   (202) 237-6131                  JAMES C. MAROULIS (pro hac vice)
 9   wisaacson@bsfllp.com                         ORACLE CORPORATION
     kdunn@bsfllp.com                             500 Oracle Parkway, M/S 5op7
10                                                Redwood City, CA 94070
11   BOIES SCHILLER FLEXNER LLP                   Telephone:    650.506.4846
     STEVEN C. HOLTZMAN (pro hac vice)            Facsimile:    650.506.7114
12   BEKO O. REBLITZ-RICHARDSON                   dorian.daley@oracle.com
        (pro hac vice)                            deborah.miller@oracle.com
13   44 Montgomery Street, 41st Floor             jim.maroulis@oracle.com
     San Francisco, CA 94104
14   Telephone:     415.293.6800                  Attorneys for Plaintiffs Oracle USA, Inc.,
     Facsimile:     415.293.6899                  Oracle America, Inc., and Oracle
15   sholtzman@bsfllp.com                         International Corp.
     brichardson@bsfllp.com
16

17                              UNITED STATES DISTRICT COURT

18                                  DISTRICT OF NEVADA

19   ORACLE USA, INC.; a Colorado corporation;       Case No. 2:10-cv-0106-LRH-VCF
     ORACLE AMERICA, INC.; a Delaware
20   corporation; and ORACLE INTERNATIONAL           ORDER GRANTING ORACLE’S
     CORPORATION, a California corporation,          MOTION TO SEAL PORTIONS
21                                                   OF ORACLE’S REPLY IN
                  Plaintiffs,
                                                     SUPPORT OF MOTION TO
22         v.                                        COMPEL RE POST-INJUNCTION
23   RIMINI STREET, INC., a Nevada corporation;      REQUESTS FOR PRODUCTION
     and SETH RAVIN, an individual,                  AND PORTIONS OF THE
24                                                   DECLARATION OF JENNA K.
                  Defendants.                        STOKES AND EXHIBITS
25                                                   THERETO
26

27

28

                                      [PROPOSED] ORDER
 1
                                           ORDER
 2
            Pending before this Court is Plaintiffs Oracle USA, Inc., Oracle America, Inc., and Oracle
 3
     International Corporation’s (collectively “Oracle”) Motion to Seal Portions of Oracle’s Reply in
 4
     Support of Motion to Compel re Post-Injunction Requests for Production (“Reply”) and Portions
 5
     of the Declaration of Jenna K. Stokes and Exhibits Thereto (“Motion to Seal”). See ECF No.
 6
     1246. Federal Rule of Civil Procedure 26(c) provides broad discretion for a trial court to permit
 7
     sealing of court documents for, inter alia, the protection of “a trade secret or other confidential
 8
     research, development, or commercial information.” Fed. R. Civ. P. 26(c). Having considered
 9
     Oracle’s Motion to Seal, and good cause existing:
10
            IT IS HEREBY ORDERED THAT Oracle’s Motion to Seal is GRANTED. The Clerk of
11
     the Court shall file under seal portions of Oracle’s Reply in Support of Motion to Compel re Post-
12
     Injunction Requests for Production and the Declaration of Jenna K. Stokes and Exhibits 4 and 5
13
     thereto, and Exhibits 1, 3, and 7 to the Declaration of Jenna K. Stokes in their entirety.
14
            IT IS SO ORDERED.
15

16           September 10, 2019
      DATED: ____________________
17

18                                                                   Hon. Cam Ferenbach
                                                                 United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28
                                                    1
                                            [PROPOSED] ORDER
